DETAILED ACTION
This communication is in response to the RCE (IDS) filed on 10/07/2021. 
Application No: 16/931,725. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 01/18/2021.

Reasons for allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
 	A method for wireless communication, the method comprising:
receiving a first downlink control information comprising first sounding reference signal control information for controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers; and
transmitting one or more respective sounding reference signals on the at least one component carrier in an order according to a sequence of sounding reference signal transmissions, 
the sequence of sounding reference signal transmissions based on the sounding reference signal control information in an order according to a component carrier order specified in the first downlink control information or a component carrier order specified in a radio resource control configuration.

The representative claim 2 distinguish features are underlined and summarized below:
 	An apparatus for wireless communication, the apparatus comprising:
a memory; and
a processor coupled to the memory; the processor and memory configured to:
receive a first downlink control information comprising first sounding reference signal control information for controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers; and
transmit one or more respective sounding reference signals on the at least one component carrier in an order according to a sequence of sounding reference signal transmissions,
 the sequence of sounding reference signal transmissions based on the sounding reference signal control information in an order according to a component carrier order specified in the first downlink control information or a component carrier order specified in a radio resource control configuration.

claim 3 distinguish features are underlined and summarized below:
 	A non-transitory computer-readable storage medium comprising code configured to cause a wireless communication device to:
receive a first downlink control information comprising first sounding reference signal control information for controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers; and
transmit one or more respective sounding reference signals on the at least one component carrier in an order according to a sequence of sounding reference signal transmissions,
 the sequence of sounding reference signal transmissions based on the sounding reference signal control information in an order according to a component carrier order specified in the first downlink control information or a component carrier order specified in a radio resource control configuration.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 2 and 3 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim
 
 Prior Art References 
The closest combined references of Freda, Damnjanovic and LUO teaches following:
 Freda (US 20140204854 A1) discloses Systems, methods, and instrumentalities to provide feedback to a user equipment (UE). A UE may transmit uplink data via a supplementary cell. A network device, such as a HeNB, eNB, etc., may receive the uplink data from the UE via the supplementary cell. The network device may send feedback associated with the uplink data to the UE via a physical downlink shared channel (PDSCH) when downlink data is available for transmission to the UE. The feedback may be physical hybrid ARQ indicator channel (PHICH) ACK/NACK information. The feedback sent via the PDSCH may be multiplexed with the downlink data. The network device may send the feedback associated with the uplink data to the UE via a physical downlink control channel (PDCCH) when downlink data is not available for transmission to the UE.

 	Damnjanovic (US 9763197 B2) discloses Techniques for adjusting transmit power of component carriers in a multi-carrier wireless communication system. A base station may determine a plurality of associations relating to one or more component carriers configured for use by a user equipment. The user equipment may receive downlink control information from the base station including one or more power control commands and may adjust a transmit power of its component carriers based on the associations. The user equipment may be notified of the associations either implicitly or explicitly. 

LUO (WO 2013112320 A1) discloses a method, an apparatus, and a computer program product for wireless communication. The apparatus may determine a number of uplink timing groups configured for a plurality of component carriers, and determine whether to transmit at least one of data or control information on one or more first component carriers of the plurality of component carriers concurrently with sounding reference signals (SRS) on one or more second component carriers of the plurality of component carriers based at least in part on the number of uplink timing groups. When only one uplink timing group is determined, the SRS is transmitted in a symbol on the one or more second component carriers if the data and control information is not transmitted in the symbol. When two uplink timing groups are determined SRS may be transmitted on the second component carriers concurrently with data or control information on the component carriers.

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
transmitting one or more respective sounding reference signals on the at least one component carrier in an order according to a sequence of sounding reference signal transmissions, 
the sequence of sounding reference signal transmissions based on the sounding reference signal control information in an order according to a component carrier order specified in the first downlink control information or a component carrier order specified in a radio resource control configuration.

 	 Freda discloses systems, methods, and instrumentalities to provide feedback to a user equipment (UE). However, Freda does not teach nor fairly disclose one or more limitations including, 
 transmitting one or more respective sounding reference signals on the at least one component carrier in an order according to a sequence of sounding reference signal transmissions, 
the sequence of sounding reference signal transmissions based on the sounding reference signal control information in an order according to a component carrier order specified in the first downlink control information or a component carrier order specified in a radio resource control configuration.

Damnjanovic and LUO alone or in combination fails to cure the deficiency of Freda.

Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved for handling conflicting and/or redundant power control and triggering information for transmitting reference signal(s) such as sounding reference signal (SRS) using carrier aggregation (CA). A user equipment (UE) receives a first downlink control information (DCI) and a second DCI including SRS control information that is in conflict with that of the first DCI, for controlling SRS transmission on a component carrier (CC). The UE determines a resolution to reconcile the conflict between the DCIs. Then the UE can transmit an SRS on the CC in accordance with the resolution. Further, a scheduled entity may receive an SRS trigger corresponding to multiple SRS transmissions from a single DCI. The multiple SRS transmissions may be transmitted on multiple CCs, respectively. The scheduled entity may use a set of rules to determine the sequence or order of these multiple SRS transmissions (e.g., which CC may be transmitted first) and the resources (e.g., which slots/symbols) used to transmit the SRS, thus avoiding collide or conflict with the resources. 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.



Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645